Title: To Alexander Hamilton from Josias Carvel Hall, 12 October 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace Octr. 12th—99
          
          I am honored with your’s of the 6th—& have given orders to the Troops at this Place to hold themselves in readiness to march at a Days Notice—I have wrote to the same Purpose to those at George Town. Tho’ it will be extreemely inconvenient to remove before they have recd. some Pay. To some of the Soldiers there is more than six months due. To the Officers   between three & four  Months generally. The Muster-Roll & Pay-Roll agreeably to the  Form— you prescribed have gone forward to the Pay-Master-General Other Forms have been since   recd. from this Gentleman, not materially variant from your’s. The Regimental Pay-Master is now employed in  fulling up a Set of his Forms, least they should be demeed essential—I hope they will be dispensed with at this Time. It will create some Delay I have enclosed the Contractor an Extract of your Letter & at the same time requested he would meet me to  make the necessary Arrangements for Transportation &c. If Boats can be had reasonably, I have thought it best to send the Troops with their Baggage round by Water to George Town. They will then be within less than forty Miles of their Place of Destination. The nearest  Rout by Land will be upwards of 100 Miles. They will be less liable to desert by Water. It will be necessary to have a    great Proportion of the Officers of this Battalion to recruit, when they get Money for that Purpose
           I will attend the Troops to their Destination—see them quartered & return. Major Hopkens  who has solicited leave to visit his aged Father in New England will by that Time have returned. I wish this Gentleman could be better provided for in some   other Post. He is by no Means  so well acquainted with the Duties of Infantry as either Major or Capt. Beall. By the Rule lately promulged for settling the relative Rank, I suspect he is the  senior Officer.
          Capt. Lloyd Beall was promoted to a Compy.  sometime before the close of the R revolutionary War. He writes a good Hand was bred a Merchant & is conversant with Accts. He would probably make a  good Staff Officer
          Capt. Brothers Company has  joined him to take charge of the French Prisoners at Frederick Town where there   are a very good Range of Barracks belonging to this State. Major Beall has been confined by sickness, which accounts for the Delay of the Monthly Return, due some time since
          I have recd your  Confirmation of the Sentance of the General-Court-Martial. It shall be carried into Execution the Day after tomorrow
          With great Consideration I am Sir Your most Obedt. —
          
            J Carvel Hall
          
        